Name: Commission Regulation (EEC) No 2975/86 of 29 September 1986 amending for the second time Regulation (EEC) No 856/86 providing, for the 1985/86 wine year, for the distillation of table wine referred to in Article 15 (1) of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/6 Official Journal of the European Communities 30. 9. 86 COMMISSION REGULATION (EEC) No 2975/86 of 29 September 1986 amending for the second time Regulation (EEC) No 856/86 providing, for the 1985/86 wine year, for the distillation of table wine referred to in Article 15 (1 ) of Regulation (EEC) No 337/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 15 (9) thereof, Whereas Article 6 of Commission Regulation (EEC) No 856/86 (3), as amended by Regulation (EEC) No 1 136/86 (4), lays down that distillation operations may not take place after 31 August 1986 ; whereas, owing to the deferral of the final date for the submission of contracts for approval to the intervention agency, the beneficiaries of the measures have been unable to carry out the distilla ­ tion of the wine within the set deadlines ; whereas, in order that the distillation operations may be carried out, the final date of 31 August 1986 should be deferred ; HAS ADOPTED THIS REGULATION : Article 1 In Article 6 of Regulation (EEC) No 856/86, the date of '31 August 1986' is replaced by that of '30 September 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1986 . For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 54, 5 . 3 . 1979, p. 1 . I2) OJ No L 367, 31 . 12. 1985, p. 39 . 0 OJ No L 80, 25. 3 . 1986, p. 27. 0 OJ No L 103, 19 . 4 . 1986, p. 33 .